In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00005-CV
______________________________


IN THE INTEREST OF
                                  MALARIE MARIE WHITE, A CHILD
 


                                              

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 2004-510


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Valerie Porter, the sole appellant in this case, has filed a motion seeking to dismiss her
appeal.  Pursuant to Tex. R. App. P. 42.1, her motion is granted.
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          September 18, 2006
Date Decided:             September 19, 2006